UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6558


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELLIOTT BROWN, a/k/a Ta Dow,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:08-cr-00415-MJG-2)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elliott Brown appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for reconsideration of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion. We have reviewed the record and conclude that the district court

correctly concluded that Brown’s motion was not a “true Rule 60(b)” motion, but in

substance a successive § 2255 motion. See United States v. McRae, 793 F.3d 392,

397-99 (4th Cir. 2015); see also Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005)

(explaining how to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas corpus motion). Therefore, we conclude that Brown is not required to

obtain a certificate of appealability to appeal the district court’s order. See Mcrae, 793
F.3d at 397-99. However, in the absence of prefiling authorization, the district court

lacked jurisdiction to hear a successive § 2255 motion. See 28 U.S.C. § 2244(b)(3)

(2012).

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                             AFFIRMED




                                            2